ICJ_117_ArmedActivities_COD_RWA_2001-01-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

ANNÉE 2001
2001
30 janvier
Rôle général
n° 117
30 janvier 2001

AFFAIRE DES ACTIVITÉS ARMÉES SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. RWANDA)

ORDONNANCE

Le président de la Cour internationale de Justice,
Vu l’article 48 du Statut de la Cour et les paragraphes 2 et 3 de l’article 89 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 23 juin 1999, par laquelle la République démocratique du
Congo a introduit une instance contre la République rwandaise au sujet d'un différend relatif à «des actes
d'agression armée perpétrés par le Rwanda sur le territoire de la République démocratique du Congo en violation
flagrante de la Charte des Nations Unies et de la Charte de l'Organisation de l'unité africaine»,

Vu l’ordonnance du 21 octobre 1999, par laquelle la Cour, compte tenu de l’accord intervenu entre les
Parties au sujet de la procédure, ainsi que de leurs vues quant aux délais à fixer, a décidé que les pièces de la
procédure écrite porteraient d’abord sur la question de la compétence de la Cour pour connaître de la requête et sur
celle de la recevabilité de cette dernière, et a fixé, respectivement, au 21 avril 2000 et au 23 octobre 2000 les dates
d'expiration des délais pour le dépôt du mémoire de la République rwandaise et du contre-mémoire de la
République démocratique du Congo sur ces questions,

Vu le mémoire de la République rwandaise déposé dans le délai ainsi fixé,

Vu l’ordonnance du 19 octobre 2000, par laquelle le président de la Cour a reporté au 23 janvier 2001 la
date d’expiration du délai pour le dépôt du contre-mémoire de la République démocratique du Congo;

Considérant que, par lettre du 15 janvier 2001, reçue au Greffe par télécopie le même jour, l’agent de la
République démocratique du Congo, se référant au paragraphe 2 de l’article 89 du Règlement, a fait savoir à la
Cour que le Gouvernement de la République démocratique du Congo souhaitait se désister de l’instance et a
précisé que «celui-ci se réserv[ait] la possibilité de faire valoir ultérieurement de nouveaux chefs de compétence
de la Cour»;

Considérant que copie de cette lettre a immédiatement été adressée au Gouvernement de la République
rwandaise, qui a été informé que le président de la Cour, agissant en application des paragraphes 2 et 3 de
l’article 89 du Règlement, avait fixé au 23 janvier 2001 la date d’expiration du délai dans lequel le Rwanda
pourrait déclarer s’il s’opposait au désistement;

Considérant que, par lettre du 22 janvier 2001, reçue au Greffe par télécopie le même jour, l’agent du
Rwanda a informé la Cour que son gouvernement acceptait le désistement de la République démocratique du
Congo de l’instance,
Prend acte du désistement de la République démocratique du Congo de l’instance introduite par la requête
enregistrée le 23 juin 1999;

Ordonne que l'affaire soit rayée du rôle.

Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye, le trente janvier
deux mille un, en trois exemplaires, dont l'un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République démocratique du Congo et au Gouvernement de la République
rwandaise.

Le président,
(Signé)Gilbert Guillaume.

Le greffier,
(Signé)Philippe Couvreur.
